Case 1:14-cv-02887-JLK-MEH Document 261-18 Filed 04/29/20 USDC Colorado Page 1 of
                                       2




                        Exhibit BB
                 Case 1:14-cv-02887-JLK-MEH Document 261-18 Filed 04/29/20 USDC Colorado Page 2 of
                                                        2

                                    Facility Voluntary Work Program Pay Rates between 2011 and 2014


    Adelanto Detention Facility                                                     $1.00
    Aurora Ice Processing Facility                                                  $1.00
    Broward Detention Facility                                                      $1.00
    Mesa Verde Ice Processing Center                                                $1.00
                                          1
    Montgomery Ice Processing Center                                                N/A
    Northwest/Tacoma Ice Processing Center                                          $1.00
    South Texas Detention Facility                                                  $1.00 to $3.00
    Folkston ICE Processing Center                                                  $1.00 to $2.50
    Joe Corley Detention Facility                                                   $1.00 to $3.00
    LaSalle Detention Facility                                                      $1.00 to $4.00
    Pine Prairie Detention Facility                                                 $1.00
    South Louisiana Detention Facility2                                             N/A




1
  The Montgomery ICE Processing Center was not in operation during the class period. Following the class period, detainees in the Voluntary Work Program were
paid between $1.00 and $3.00 per day.
2
  The South Louisiana Detention Facility was not operated by GEO during the class period.




                                                                                                                                                        GEO-MEN 00170339
